Citation Nr: 1632065	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  15-42 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to an annual VA clothing allowance for the year 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Counsel



INTRODUCTION

The Veteran had active service with the United States Army from April 1983 until June 1998. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision issued by the Department of Veterans Affairs (VA), Medical Center in Murfreesboro, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not use a medication, prescribed for the treatment of a service-connected disability, which results in irreparable damage to his outer garments.


CONCLUSION OF LAW

 The criteria for entitlement to an annual clothing allowance for the year 2015 have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his June 2015 claim for benefits, the Veteran asserted that "steroid cream," prescribed for the treatment of either service-connected urticaria or athlete's foot, caused staining of the clothes on his back, arms, legs, and "all over [his] body." Additionally, he reported that a right knee brace, used in treat "Meniere's disease, bilateral hearing loss, tinnitus, vertigo, and gait," was affecting the clothes over his right knee and leg. As a threshold matter, the Veteran is service-connected for tinnitus and hearing loss, but only in the left ear, in addition to posttraumatic stress disorder, radiculopathy of both upper extremities, degenerative arthritis of the right shoulder, acromioclavicular separation of the left shoulder, urticaria, athlete's foot, chronic cough, erectile dysfunction, chronic fatigue syndrome, chronic granulomatous disease, congestive heart failure, hypothyroidism to include atherosclerosis, somatoform disorder, adjustment disorder, benign lung tumor, and a cracked tooth.

Under 38 C.F.R. § 3.810(a) (2015), a veteran who has a service-connected disability may be entitled to an annual clothing allowance as specified in 38 U.S.C.A. § 1162 (West 2014). The annual clothing allowance is payable in a lump sum for a service-connected disability, if the following eligibility criteria are also satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) (2015) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f) (2015); or,

(2) The VA Under Secretary for Health or a designee certifies that:

(A) because of a service-connected disability or disabilities, the veteran wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or,

(B) the veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.

38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

There is no evidence, other that the Veteran's bare assertion in his June 2015 application for benefits, that the use of a right knee brace is related to a service-connected disorder. Meniere's disease, vertigo, and both hearing loss and tinnitus in the right ear have not been service-connected. Further, a review of the available treatment records and VA examination reports fail to show any suggestion that a right knee brace has been prescribed in relation to service-connected left ear hearing loss or left ear tinnitus. Accordingly, the sought entitlement cannot be awarded under 38 C.F.R. § 3.810(a)(1), and the matter remaining for consideration is whether such entitlement may be awarded under 38 C.F.R. § 3.810(a)(2).

Again, the Veteran does not have a service-connected disability that requires the use of a prosthetic or orthopedic appliance; thus an award under 38 C.F.R. § 3.810(a)(2)(A) cannot be granted. Turning to 38 C.F.R. § 3.810(a)(2)(B), in his September 2015 notice of disagreement, the Veteran reported that he had been prescribed fluticasone to treat his service-connected chronic cough. He provided a data safety sheet from the manufacturer that advises against "contact with eyes, skin, and clothing," and described the medication as having "strong oxidizing agents." However, chronic cough is not a "skin condition," and thus the use of medication to treat the disability cannot serve as the basis for entitlement to the benefit sought.

In addition, the Veteran provided evidence of prescriptions for triamcinolone for "chronic rash," and terbinafine (hydrochloride cream) for treatment of service-connected athlete's foot. To the extent that medications prescribed for the service-connected athlete's foot has caused damage to the Veteran's socks, socks are not an "outer garment" as the term is used in the applicable regulation, as they are covered by shoes or other footwear. The characterization of an outer garment is reserved for clothing that is not covered by other clothing or material. See Short Bear v. Nicholson, 19 Vet. App. 341 (2005) (discussing that a clothing allowance cannot be granted for irreparable damage to underwear). 

Finally, regarding the use of terbinafine hydrochloride cream, even to the extent that the medication is used for the treatment of service-connected urticaria, a January 2016 printout included in the file indicates that VA's Prosthetic and Pharmacy Service Workgroup does not consider the medication to be one that damages clothes. Thus its use cannot be the basis of awarding the sought benefits under 38 C.F.R. § 3.910(a)(2)(B).

Given the foregoing, the Board concludes that entitlement to a clothing allowance for the year 2015 pursuant to 38 C.F.R. § 3.810, is not warranted. Under the circumstances the claim cannot be allowed, and the appeal is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). In this case, however, VA's duties are obviated as the issue presented is solely one of statutory and regulatory interpretation, the facts are not in dispute, and the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); VAOGCPREC 5-2004.

Finally, all due process considerations have been met, and although additional evidence has been added to the file since the January 2016 supplemental statement of the case was issued, the Board has reviewed the additional evidence, and finds that it was not relevant for the purposes of considering the Veteran's immediate appeal. 


ORDER

An annual VA clothing allowance for the year 2015 is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


